Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 24 June 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 13
My Dear Friend
St: Petersburg June 24th. 1814

In the first place I will inform you, as I know how very particular you are, that I have received No 9 and 10 with its enclosures, the last of which I have sent to your old friend the good Revd: Pere, by Mr Smith ten minutes after its reception this morning at 10 oclock.
In the next place you will observe that I have number’d my letter and that you are indebted to me two numbers. my first was dated 29th. April 2d 8th of May 3d. 11th. 4th. 19th. 5th. 1 4th 15th. 5 19th. 6th. 20th. 7th. 25th 8th. 7th June 9th. 10th. 11th. 13th. 12th. 24th. You will understand by this that I have filed your letters very carefully and have been very exact in dating the time of their reception and of my answers.
The part of your last which afforded me the most real delight is that in which you mention the amendment of your health this is an invaluable blessing and I return my thanks to heaven for having restored it to you. of your Spirits you need not speak as I can trace the change in your style and notwithstanding the melancholy prospect of the journey and the dolefuls I shall still hope that all will go well.
We have here nothing new excepting the Grand D.s departure to Poland, which it is said will take place in a few days, as Vice Roy.
Your journey must have been rather tedious on the whole and I am sorry you found your Carriage so inconvenient the good Englishman who placed the Americans in such company must at least in some shape or other have felt their power or he would not have ranked them among things which however we may wish to degrade them certainly possess the means of injury to a considerable degree it is the dire necessity of acknowledging our Power as a Nation that rankles in their hearts and mortifies their pride so bitterly but Peace, or War. disasters, or good fortune, they must one day or other be brought to it.
I have just waded through the Correspondence of ou Secretary at War and our Generals some of the letters are certainly written in the prettiest and most facetious style imaginable and are certainly perfectly calculated to add lustre to the brilliancy of our last Campaign. the compliments fly “en passant”
I sent my last under cover to Mess Willinks and I hope you will receive it at Amsterdam I observe by your last that you mention my letter as being dated the 27th of May it is probably one which I did not mark down as not being an immediate answer to one of yours. You are so good as to assure me that my Letters are Treasures to you this is very flattering to me and I most sincerely wish that it were in my power better to deserve it. praise from you Mon Ami is a cordial balm which infuses itself into my heart, and makes me more and more desirous to obtain it. not the praise which is flattery nor that which is Satire. both of which to a rational mind, give more pain than pleasure.
Mr Smith is much embarrassed; the same thing has occurr’d with regard to Lewis’s Vessel here as at Gottenburg with the Swedish Ships: he will not take any Americans for fear of risking the Cargo; Mr. Hurd and Mr Baillies, are likewise about setting off, but I suppose will find the same difficulties.
Mr Lewis has just inform’d us that news has arrived of the place of your destination being again changed back again to the Hague and that the English will only send Lord Gambier as he was fully sufficient to treat with the five America Ministers this he saw in the Berlin Gazette said to be an extract from an English Paper of the 27 of May. though travelling is very good for your health I do hope they mean to fix upon some place to do the business in or send you home to those who can so ill spare you. Another piece of News is that Mr Harris is just gone to Paris. I think you ought to be styled the Galloping Ministres.
Adieu. Charles is at School and wonderfully recover’d both in his health and spirits.
No matter where you go, or where you stay, provided you always think kindly of Love who is ever solicitous for your happiness and who is your sincerely affecate Wife
L. C. A.You cannot imagine how terribly Mr Charles pretended to be shocked at Georges writing I was very sorry he saw it but he has been so much in the habit of reading my letters that he uses no ceremony now when he sees them
